 1   WO
 2
 3
 4
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
11   Danny Lee Monts,                                 No. CV-18-00754-PHX-DJH (ESW)
12                 Plaintiff,                         ORDER
13   v.
14   Aaron Bowen, et al.,
15                 Defendants.
16
17
18
19         Plaintiff Danny Lee Monts, who is now confined in the Arizona State Prison
20   Complex-Eyman, in Florence, Arizona, filed a pro se civil rights Complaint pursuant to 42
21   U.S.C. § 1983, alleging excessive use of force (Doc. 8). The Court ordered Defendants
22   Griffiths, Anderson, Del Castillo, and Washington to answer Count II. Service has been
23   executed as to all Defendants (Docs. 17-20). The time to answer has not yet run. Pending
24   before the Court is Plaintiff’s Motion to Amend Complaint (Doc. 14). Plaintiff requests
25   “leave of this Court to Amend the Complaint to rectify the deficiencies of the Complaint
26   as outlined in this Honorable Courts order dated November 13th of 2018.” (Id. at 2).
27
28
 1          “A district court has discretion to adopt local rules. . . . Those rules have ‘the force
 2   of law.’” Hollingsworth v. Perry, 558 U.S. 183 (2010) (citation omitted). Hence, both the
 3   parties and the Court are bound by the local rules. LRCiv. 83.3(c) (1) (“Anyone appearing
 4   before the court is bound by these Local Rules.”); Professional Programs Group v.
 5   Department of Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994). A district court’s departure
 6   from its local rules is justified only if the effect is “so slight and unimportant that the
 7   sensible treatment is to overlook [it].” Id. (internal quotation marks and citation omitted).
 8          Local Rule 15.1(a) provides that:
 9          A party who moves for leave to amend a pleading must attach a copy
            of the proposed amended pleading as an exhibit to the motion, which
10
            must indicate in what respect it differs from the pleading which it
11          amends, by bracketing or striking through the text to be deleted and
            underlining the text to be added. The proposed amended pleading must
12          not incorporate by reference any part of the preceding pleading, including
13          exhibits.
14   LRCiv 15.1(a) (emphasis added).

15          Here, Plaintiff does not indicate in what respect his amended complaint would differ

16   from the Complaint (Doc. 8). Plaintiff has not attached to his Motion a proposed amended

17   complaint with bracketed or struck through text to be deleted and underlined text to be

18   added. Plaintiff’s Motion therefore fails to comply with Local Rule 15.1(a), LRCiv.

19   Plaintiff’s failure to comply with Local Rule 15.1(a) hinders the Court’s ability to consider

20   Plaintiff’s request. Therefore, Plaintiff’s Motion to Amend Complaint (Doc.14) will be

21   denied without prejudice.1 Plaintiff may refile a Motion for Leave to Amend his Complaint

22   and proposed First Amended Complaint that complies with Local Rule 15.1(a), LRCiv.

23          For the reasons set forth herein,

24
25   1
       U.S. Dominator, Inc. v. Factory Ship Robert E. Resoff, 768 F.2d 1099, 1102 n.1 (9th Cir.
     1985), superseded by statute on other grounds as recognized in Simpson v. Lear Astronics
26   Corp., 77 F.3d 1170 (9th Cir. 1996) (“Contrary to the defendants’ assertions, Dominator’s
     motion for leave to amend its complaint was properly treated as a nondispositive motion.”);
27   Morgal v. Maricopa County Bd. of Sup’rs, 284 F.R.D. 452, 458 (D. Ariz. 2012)
     (“Generally, a motion for leave to amend the pleadings is a nondispositive matter that may
28   be ruled on by a magistrate judge pursuant to 28 U.S.C. § 636(b)(1).”) (citation and internal
     quotation marks omitted).

                                                  -2-
 1
 2         IT IS ORDERED denying without prejudice Plaintiff’s Motion to Amend
 3   Complaint (Doc. 14).
 4         Dated this 4th day of February, 2019.
 5
 6
 7                                                  Honorable Eileen S. Willett
 8                                                  United States Magistrate Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
